Exhibit 10.2
Zimmer Holdings, Inc.
2009 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANTED TO
OPTIONEE:
STOCK AWARD SHARES:
EXERCISE PRICE PER SHARE:
AWARD DATE:
 
ZIMMER HOLDINGS, INC.
2009 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT FOR NON-U.S. EMPLOYEES
     Zimmer Holdings, Inc. (the “Company”) hereby grants pursuant to the terms
of the heretofore designated stock option plan (the “Plan”) to the heretofore
named employee (the “Optionee”), not as or in lieu of any salary or other
compensation for her/his services, and upon the terms and conditions set forth
below, the option to purchase the number of fully paid and non-assessable shares
of the common stock of Zimmer Holdings, Inc., par value $.01 per share (“Common
Stock”), heretofore set forth (this “Option”) on or before the expiration of ten
years from the date hereof (the “Expiration Date”) at the aforementioned
exercise price per share. The Board of Directors of the Company (the “Board”)
has authorized the Compensation and Management Development Committee of the
Board (the “Committee”) to administer the Plan.
     This Option is granted upon and subject to the following terms and
conditions:
     1. No Option may be exercised hereunder for the purchase of shares unless
the Optionee shall have remained in the continuous employ of the Company or of
one of its subsidiaries for one year following the date hereof. Thereafter,
provided that the Optionee shall at the time of such exercise, except as
specifically set forth herein to the contrary, have been in the employ of the
Company or of one of its subsidiaries, this Option may from time to time prior
to the Expiration Date be exercised in the manner hereinafter set forth, and
this Option may be exercised (i) only to the extent of 25 percent of the number
of shares to which this Option applies on or after the first anniversary and
prior to the second anniversary of the date of grant hereof, (ii) only to the
extent of 50 percent of the number of shares to which this Option applies on or
after the second anniversary and prior to the third anniversary of the date of
grant hereof, (iii) only to the extent of 75 percent of the number of shares to
which this Option applies on or after the third anniversary and prior to the
fourth anniversary of the date of grant hereof; and (iv) in its entirety on or
after the fourth anniversary of the date of grant hereof.
     2. This Option hereby granted may be exercised, in whole or in part in
accordance with the vesting schedule set forth in Section 1 above, by the
delivery of an exercise notice to the Company or the Company’s designated agent.
The exercise notice will be effective upon receipt by the appropriate person at
the Company or the Company’s agent and upon payment of the exercise price, any
fees and any other amounts due to cover Tax-Related Items as defined and
described in Section 8 herein. Such exercise notice (which, in the Company’s
discretion, may be, or may be required to be, given by electronic, telefax or
other specified means) shall specify the number of shares with respect to which
this Option is being exercised and such other representations and agreements as
may be required by the Company. In the event the specified Expiration Date falls
on a day which is not a regular business day at the Company’s executive office
in Warsaw, Indiana, U.S.A., then such written notification must be received on
or before the last regular business day prior to such Expiration Date. Payment
is to be made by certified personal check, or bank draft, by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, in shares of Common Stock owned by the Optionee having a fair
market value at the date of exercise equal to the purchase price for such
shares, in any combination of the foregoing or by any other method that the
Committee approves; provided, however, that payment in shares of Common Stock
will not be permitted unless at least 100 shares of Common Stock are required
and delivered for such purpose. Delivery of shares for exercising an option
shall be made either through the physical delivery of shares or through an
appropriate certification or attestation of valid ownership. No shares shall be
issued until full payment for such shares has been made. At its discretion, the
Committee may modify or suspend any method for the exercise of this Option. The
Optionee shall have the rights of a stockholder only with respect to shares of
stock that have been recorded on the Company’s books on behalf of the Optionee
or for which certificates have been issued to her/him.

 



--------------------------------------------------------------------------------



 



     3. The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock purchased upon the exercise of any
part of this Option prior to (i) the admission of such shares to listing on any
stock exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable, and (iv) the payment to the Company, upon its demand, of
any amount requested by the Company for the purpose of satisfying the Optionee’s
obligations under Section 8 herein.
     4. This Option is not transferable by the Optionee otherwise than by will
or by the laws of descent and distribution, and may be exercised, during the
lifetime of the Optionee, only by her/him; provided that the Board may permit
further transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.
     5. Notwithstanding any other provision hereof:
          (a) If the Optionee shall retire or cease to be employed by the
Company or any of its subsidiaries for any reason (other than death) after the
Optionee shall have been continuously so employed for one year from the
aforementioned date of grant, the Optionee may exercise this Option only to the
extent that the Optionee was otherwise entitled to exercise it at the time of
such retirement or cessation of employment with the Company or any of its
subsidiaries, but in no event after (i) the date that is ten years next
succeeding the date this Option was granted, in the case of retirement or
cessation of employment with the Company or any of its subsidiaries on or after
the Optionee’s 65th birthday, or on or after the Optionee’s 55th birthday after
having completed ten years of service with the Company or any of its
subsidiaries, or on or after the date the sum of the Optionee’s attained age
(expressed as a whole number) plus completed years of service (expressed as a
whole number) plus one (1) equals at least 70 and the Optionee has completed ten
years of service with the Company or any of its subsidiaries and the Optionee’s
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company and,
where applicable, the Optionee has executed a general release, a covenant not to
compete and/or a covenant not to solicit as required by the Company, or (ii) the
date that is three months next succeeding retirement or cessation of employment,
in the case of any other retirement or cessation of employment with the Company
or any of its subsidiaries.
          (b) Whether military or government service or other bona fide leave of
absence shall constitute termination of employment for the purpose of this
Option shall be determined in each case by the Committee in its sole discretion.
          (c) Except as provided in Section 4, in the event of the death of the
Optionee while in the employ of the Company or of any of its subsidiaries or
within whichever period after retirement or cessation of employment of the
Optionee specified in subparagraph (a) is applicable, and after he/she shall
have been continuously so employed for one year after the granting of her/his
Option, this Option theretofore granted to her/him shall be exercisable by the
executors, administrators, legatees or distributees of her/his estate, as the
case may be, only to the extent that the Optionee would have been entitled to
exercise it if the Optionee were then living, subject to subparagraph
(d) herein, but in the case of the death of any Optionee after retirement or
cessation of employment in no event after the later of (i) the date twelve
months next succeeding such death and (ii) the last day of the period after
retirement or other cessation of employment of the Optionee specified in
subparagraphs (a)(i) or (a)(ii) and provided, in any case, not after the
Expiration Date.
          In the event this Option is exercised by the executors,
administrators, legatees or distributees of the estate of the Optionee, the
Company shall be under no obligation to issue stock hereunder unless and until
the Company is satisfied that the person or persons exercising this Option are
the duly appointed legal representatives of the Optionee’s estate or the proper
legatees or distributees thereof.
          (d) The provisions of Section 1 hereof restricting the percentage of
shares of an Option grant which can be exercised prior to the fourth anniversary
of the date of such grant shall not apply if (i) the Optionee has reached age
60; (ii) the Optionee dies while in the employ of the Company or any of its
subsidiaries; (iii) the Optionee shall have retired or ceased to be employed by
the Company or any of its subsidiaries (1) on or after the Optionee’s 65th
birthday, or (2) on or after the Optionee’s 55th birthday after having completed
ten years of service with the Company or any of its subsidiaries, or (3) on or
after the date the sum of the Optionee’s attained age (expressed as a whole
number) plus completed years of service (expressed as a whole number) plus one
(1) equals at least 70 and the Optionee has completed ten years of service with
the Company or any of its subsidiaries and the Optionee’s employment terminates
for any reason other than death, resignation, willful misconduct, or activity
deemed detrimental to the interest of the Company and, where applicable, the
Optionee has executed a general release, a non-solicitation and/or non-compete
agreement with the Company as required by the Company; or (iv) the Optionee’s
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company
provided the Optionee executes a general release and, where applicable, a
non-solicitation and/or non-compete agreement with the Company as required by
the Company. For the purposes of this Option, service with Bristol-Myers Squibb
Company and its subsidiaries and affiliates before the effective date of the
Plan shall be included as service with the Company; provided that the Optionee
was employed by Bristol-Myers Squibb Company on August 5, 2001 and has been
continuously employed by the Company or a subsidiary of the Company since
August 6, 2001.
     6. Under certain circumstances, if the Optionee’s employment with the
Company or one of its subsidiaries terminates during the three year period
following a change in control of the Company, this Option may become fully
vested and exercisable. Please refer to the Plan for more information.
     7. If prior to the Expiration Date changes occur in the outstanding Common
Stock by reason of stock dividends, recapitalization, mergers, consolidations,
stock splits, combinations or exchanges of shares and the like, the exercise
price per

2



--------------------------------------------------------------------------------



 



share and the number and class of shares subject to this Option shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Optionee
should become entitled to a fractional share of stock, the Optionee shall have
the right to purchase only the adjusted number of full shares and no payment or
other adjustment will be made with respect to the fractional share so
disregarded.
     8. Regardless of any action the Company or the Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance
contributions, payroll tax or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee or deemed by
the Company or the Employer to be an appropriate charge to the Optionee even if
technically due by the Company or Employer (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Optionee is and remains the Optionee’s responsibility and may exceed the
amount actually withheld by the Company or Employer. The Optionee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to, and are under no obligation to, structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular result. Further, if the Optionee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Optionee acknowledges that the
Company or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
     Prior to the relevant taxable event or tax withholding event, as
applicable, the Optionee shall pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items legally payable by the Optionee by one or a combination
of the following:
     (a) withholding from the Optionee’s wages or other cash compensation paid
to the Optionee by the Company and/or the Employer, within legal limits; or
     (b) withholding from the proceeds of the sale of shares of Common Stock
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Optionee’s behalf and at the
Optionee’s direction pursuant to this authorization); or
     (c) withholding in shares of Common Stock to be issued upon exercise of the
Option.
     To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates and the Optionee agrees that the
amount withheld may exceed the Optionee’s actual liability. If the obligation
for Tax-Related Items is satisfied by withholding in shares of Common Stock for
tax purposes, the Optionee is deemed to have been issued the full number of
shares of Common Stock subject to the exercised Option, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.
     Finally, the Optionee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
or the Optionee’s purchase of shares of Common Stock that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to issue or deliver the shares of Common Stock if the Optionee fails to
comply with the Optionee’s obligations in connection with the Tax-Related Items.
     9. In accepting the Option grant, the Optionee acknowledges, understands
and agrees that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
     (c) all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
     (d) the Optionee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Optionee’s employment relationship at any time;
     (e) the Optionee is voluntarily participating in the Plan;
     (f) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any subsidiaries, and which is
outside the scope of the Optionee’s employment contract, if any;
     (g) the Option and the shares of Common Stock are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;
     (h) the Options and the shares of Common Stock are not intended to replace
any pension rights or compensation;

3



--------------------------------------------------------------------------------



 



     (i) the Option grant and the Optionee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any subsidiary;
     (j) the future value of the underlying shares of Common Stock is unknown
and cannot be predicted with certainty;
     (k) if the Optionee exercises the Option and acquires shares of Common
Stock, the value of such shares of Common Stock may increase or decrease in
value, even below the exercise price;
     (l) no claim or entitlement to compensation or damages arises from the
termination of the Option or diminution in value of this Option or shares of
Common Stock purchased through exercise of this Option resulting from
termination of the Optionee’s active employment with the Company or a subsidiary
(for any reason whatsoever and whether or not in breach of local labor laws) and
in consideration of the grant of Options to which the Optionee is not otherwise
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company or the Employer, waives his or her ability, if any, to bring such
claim, and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agreed to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
and
     (m) in the event of termination of the Optionee’s employment as described
in Section 5 (whether or not in breach of local labor laws), the Optionee’s
right to receive or vest in the Option under the Plan, if any, will terminate
effective as of the date that the Optionee is no longer actively employed;
furthermore, in the event of termination of the Optionee’s employment (whether
or not in breach of local labor laws), the Optionee’s right to exercise the
Option after termination of the Optionee’s employment, if any, will be measured
by the date of termination of the Optionee’s active employment; the Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Optionee’s Option grant.
     10. The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Optionee’s participation in
the Plan, or the Optionee’s acquisition or sale of the underlying shares of
Common Stock. The Optionee is hereby advised to consult with the Optionee’s own
personal tax, legal and financial advisors regarding the Optionee’s
participation in the Plan before taking any action related to the Plan.
     11. The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
     The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     The Optionee understands that Data will be transferred to BNY Mellon or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Optionee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country. The Optionee understands that the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local human resources
representative. The Optionee authorizes the Company, BNY Mellon and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that he/she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Optionee’s local human
resources representative. The Optionee understands, however, that refusing or
withdrawing his/her consent may affect the Optionee’s ability to participate in
the Plan. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he/she may
contact his/her local human resources representative.
     12. Until the Optionee is advised otherwise by the Committee, all notices
and other correspondence with respect to this Option will be effective upon
receipt at the following address:
Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
U.S.A.

4



--------------------------------------------------------------------------------



 



     13. Except as explicitly provided in this agreement, this agreement will
not confer any rights upon the Optionee, including any right with respect to
continuation of employment by the Company or any of its subsidiaries or any
right to future awards under the Plan. In no event shall the value, at any time,
of this agreement, the Common Stock covered by this agreement or any other
benefit provided under this agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.
     14. As a condition of receiving the Option, the Optionee has entered into a
non-solicitation and/or non-competition agreement with the Company. The Company
may, at its discretion, require execution of a restated non-disclosure,
non-solicitation and/or non-competition agreement as a condition of receiving
the Option. Should the Optionee decline to sign such a restated agreement as
required by the Company and, therefore, forego receiving the Option, the
Optionee’s most recently signed non-disclosure, non-solicitation and/or
non-competition agreement shall remain in full force and effect. The Optionee
understands and agrees that if he or she violates any provision of any such
agreement that remains in effect at the time of the violation, the Committee may
require the Optionee to forfeit his or her right to any unexercised portion of
the Option, even if vested, and, to the extent any portion of the Option has
previously been exercised, the Committee may require the Optionee to return to
the Company any shares of Common Stock received by the Optionee upon such
exercise or any cash proceeds received by the Optionee upon the sale of any such
shares.
     15. The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
     16. The Company reserves the right to impose other requirements on the
Optionee’s participation in the Plan, on the Option and on any shares of Common
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
     17. Notwithstanding any other provisions of this agreement, the Optionee
understands that the Company will not be obligated to issue any Common Stock
pursuant to the exercise of the Options if the issuance of such Common Stock
shall constitute a violation by the Optionee or the Company of any provision of
law or regulation of any governmental authority. Any determination by the
Company in this regard shall be final, binding and conclusive.
     18. The Optionee’s Options shall be subject to any special provisions set
forth in the Addendum to this agreement for the Optionee’s country, if any. If
the Optionee relocates to one of the countries included in the Addendum during
the life of the Option, the special provisions for such country shall apply to
the Optionee, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Addendum, if any, constitutes
part of this agreement.
     19. The Board and the Committee shall have full authority and discretion,
subject only to the express terms of the Plan, to decide all matters relating to
the administration and interpretation of the Plan and this agreement and all
such Board and Committee determinations shall be final, conclusive, and binding
upon the Optionee and all interested parties. The terms and conditions set forth
in this agreement are subject in all respects to the terms and conditions of the
Plan, as amended from time to time, which shall be controlling. This agreement
contains the entire understanding of the parties and may not be modified or
amended except in writing duly signed by the parties. The waiver of, or failure
to enforce, any provision of this agreement or the Plan by the Company will not
constitute a waiver by the Company of the same provision or right at any other
time or a waiver of any other provision or right. The various provisions of this
agreement are severable and any determination of invalidity or unenforceability
of any provision shall have no effect on the remaining provisions. This
agreement will be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties. The validity and construction of
this agreement shall be governed by the laws of the State of Indiana, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this agreement to the substantive law of
another jurisdiction. If the Optionee has received this or any other document
related to the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

                  ZIMMER HOLDINGS, INC.
 
           
 
  By   (SIGNATURE) [c63533c6353301.gif]
 
 Chad F. Phipps    
 
      Senior Vice President,    
 
      General Counsel & Secretary    

5



--------------------------------------------------------------------------------



 



Addendum
ZIMMER HOLDINGS, INC.
SPECIAL PROVISIONS FOR OPTIONS IN CERTAIN COUNTRIES
This Addendum includes additional country-specific terms that apply to residents
in countries listed below. This Addendum is part of the agreement. Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the agreement.
This Addendum also includes information of which the Optionee should be aware
with respect to his or her participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of March 2011. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee does not rely on
the information noted herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date at the time the Optionee exercises the Option or sell shares of
Common Stock acquired under the Plan.
In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.
Note that if the Optionee is a citizen or resident of a country other than the
country in which he or she is working, or transfers employment after the Option
is granted to him or her, or is considered a resident of another country for
local law purposes, the information contained in this Addendum may not be
applicable to the Optionee, and the Company shall, in its discretion, determine
to what extent the terms and conditions or notifications contained herein shall
be applicable to the Optionee.
Austria
Consumer Protection Information. If the provisions of the Austrian Consumer
Protection Act are applicable to the agreement and the Plan, the Optionee may be
entitled to revoke his/her acceptance of the agreement under the conditions
listed below:
          (i) If the Optionee accepts the Option outside the business premises
of the Company, he/she may be entitled to revoke his/her acceptance of the
agreement, provided the revocation is made within one week after he/she accepts
the agreement.
          (ii) The revocation must be in written form to be valid. It is
sufficient if the Optionee returns the agreement to the Company or the Company’s
representative with language which can be understood as the Optionee’s refusal
to conclude or honor the agreement, provided the revocation is sent within the
period set forth above.
Belgium
Tax Information. Options granted to the Optionee must be accepted within 60 days
of the offer date (i.e., the date of Optionee’s offer letter). If the Optionee
does not accept the Option, it will be cancelled. If accepted, an undertaking
not to exercise any portion of the Option prior to January 1, 2015 must be
executed and returned to the Employer.
Brazil
Compliance with Laws. By accepting the Option, the Optionee agrees that he or
she will comply with Brazilian law when he or she exercises the Option or sells
shares of Common Stock. The Optionee also

6



--------------------------------------------------------------------------------



 



agrees to report and pay any and all taxes associated with the exercise of the
Option, the sale of the shares of Common Stock acquired pursuant to the Plan and
the receipt of any dividends.
Canada
Form of Payment. If the Optionee is a resident of Canada, he/she is prohibited
from surrendering certificates for shares of Common Stock that he/she already
owns or from attesting to the ownership of Common Stock to pay the Exercise
Price or any Tax-Related Items in connection with the Option.
Data Privacy Consent. This provision supplements Section 11 of the agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and any subsidiaries and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Optionee further authorizes the Company or any subsidiaries to record such
information and to keep such information in the Optionee’s employee file.
Labor Law Information. This provision replaces Section 9(m) of the agreement.
In the event of the Optionee’s Termination of Employment (whether or not in
breach of local labor laws), his or her right to receive the Option and vest
under the Plan, if any, will terminate effective as of the date that is the
earlier of: (1) the date the Optionee receives notice of Termination of
Employment from the Company or the Employer, or (2) the date the Optionee is no
longer actively employed by the Company or the Employer regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to, statutory law, regulatory law and/or common
law). The Optionee’s right, if any, to exercise the Option after Termination of
Employment will be measured by the date of termination of his/her active
employment and will not be extended by any notice period mandated under local
law; the Committee shall have the exclusive discretion to determine when the
Optionee is no longer employed for purposes of the Option.
Securities Law Information. The Optionee acknowledges and agrees that he/she
will only sell shares of Common Stock acquired through participation in the Plan
outside of Canada through the facilities of a stock exchange on which the Common
Stock is listed. Currently, the shares of Common Stock are listed on the New
York Stock Exchange.
Termination of Employment. This provision replaces Section 9(k) of the
agreement:
In the event of the Optionee’s termination of employment for any reason (whether
or not in breach of local labor laws), the Optionee’s right to vest in the
Option will terminate effective as of the date that is the earlier of (1) the
date the Optionee receives notice of termination of employment from the Employer
or (2) the date the Optionee is no longer actively providing service, regardless
of any notice period or period of pay in lieu of such notice required under
applicable laws (including, but not limited to statutory law, regulatory law
and/or common law); the Company shall have the exclusive discretion to determine
when the Optionee is no longer actively employed for purposes of the Option.
(Quebec Only) Language Acknowledgment
The parties acknowledge that it is their express wish that this agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

7



--------------------------------------------------------------------------------



 



China
Cashless Exercise Restriction. Due to exchange control laws in China, the
Optionee will be required to exercise the his/her Option using the cashless
sell-all exercise method whereby all shares of Common Stock subject to the
exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the exercise price, any Tax-Related Items and broker’s fees or
commissions, will be remitted to the Optionee in accordance with any applicable
exchange control laws and regulations. The Optionee will not be permitted to
hold shares of Common Stock after exercise. The Company reserves the right to
provide additional methods of exercise to the Optionee depending on the
development of local law.
Exchange Control Information. The Optionee understands and agrees that, due to
exchange control laws in China, if the Optionee is a PRC citizen he/she will be
required to immediately repatriate to China the cash proceeds from the cashless
exercise of the Option. The Optionee further understands that, under local law,
such repatriation of the cash proceeds may need to be effectuated through a
special exchange control account established by the Company or its subsidiaries,
and the Optionee hereby consents and agrees that the proceeds from the sale of
Common Stock acquired under the Plan may be transferred to such special account
prior to being delivered to him/her. The Optionee further agrees to comply with
any other requirements that may be imposed by the Company in the future to
facilitate compliance with exchange control requirements in China.
Due to fluctuations in the Common Stock trading price and/or the US dollar/PRC
exchange rate between the exercise/sale date and (if later) when the sale
proceeds can be converted into local currency, the sale proceeds that the
Optionee receives may be more or less than the market value of the Common Stock
on the exercise/sale date. The Optionee understands and agrees that the Company
is not responsible for the amount of any loss he or she may incur and that the
Company assumes no liability for any fluctuations in the Common Stock price
and/or the US dollar/PRC exchange rate.
If the Optionee is not a PRC citizen, the above requirements will not apply to
the Optionee.
Czech Republic
There are no country-specific provisions.
EU Member States
Labor Laws. This provision supplements Section 5 of the agreement.
Notwithstanding the foregoing, if the EU Employment Equality Directive has been
implemented in the Optionee’s country of employment or residence and if the
Company receives a legal opinion that there has been a legal judgment and/or
legal development in the Optionee’s jurisdiction that likely would result in the
favorable treatment that applies to the Option under the Plan being deemed
unlawful and/or discriminatory, the provision regarding termination of
employment due to retirement shall not be applicable to the Optionee.
Finland
There are no country-specific provisions.
Germany
There are no country-specific provisions.

8



--------------------------------------------------------------------------------



 



India
Cashless Sell-To-Cover Exercise Prohibited. Due to the exchange controls in
India, the Optionee must either exercise his/her Option using cash to pay the
exercise price or by using the cashless sell-all method of exercise. The
Optionee may not exercise the Optionee’s Option using the cashless sell-to-cover
method of exercise, whereby he/she sells only enough Common Stock to cover the
exercise price. The Company reserves the right to provide additional methods of
exercise to the Optionee depending on the development of local law.
Ireland
Director Notification Requirement. If the Optionee is a director, shadow
director, or secretary of an Irish subsidiary, the Optionee is subject to
certain notification requirements under the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish subsidiary in writing when the
Optionee receives an interest (e.g., Option, shares of Common Stock) in the
Company and the number and class of shares or rights to which the interest
relates. In addition, the Optionee must notify the Irish subsidiary when he/she
sells shares acquired under the Plan. This disclosure requirement also applies
to any rights or shares acquired by the Optionee’s spouse or child(ren) (under
the age of 18).
Israel
Cashless Exercise Restriction. The Optionee will be required to exercise the
his/her Option using the cashless sell-all exercise method whereby all shares of
Common Stock subject to the exercised Option will be sold immediately upon
exercise and the proceeds of sale, less the exercise price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to the Optionee in
accordance with any applicable exchange control laws and regulations. The
Optionee will not be permitted to hold shares of Common Stock after exercise.
The Company reserves the right to provide additional methods of exercise to the
Optionee depending on the development of local law.
Italy
Cashless Exercise Restriction. The Optionee will be required to exercise the
his/her Option using the cashless sell-all exercise method whereby all shares of
Common Stock subject to the exercised Option will be sold immediately upon
exercise and the proceeds of sale, less the exercise price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to the Optionee in
accordance with any applicable exchange control laws and regulations. The
Optionee will not be permitted to hold shares of Common Stock after exercise.
The Company reserves the right to provide additional methods of exercise to the
Optionee depending on the development of local law.
Terms of Grant. By accepting this Option, the Optionee acknowledges that he/she
has received a copy of the Plan, reviewed the Plan, the agreement and this
Addendum in their entirety and fully understand and accept all provisions of the
Plan, the agreement and this Addendum.
In addition, the Optionee further acknowledges that he/she has read and
specifically and expressly approve the following Sections of the agreement and
this Addendum: Section 8; Section 9; Section 10; Section 11; Section 13;
Section 15; Section 16, Section 17 and Section 18.
Data Privacy Notice. This section replaces Section 11 of the agreement.
The Optionee understands that the Company and the Employer are the privacy
representatives of the Company in Italy and may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company or any subsidiaries, details
of all Options or any other entitlement to Common Stock awarded, canceled,
vested, unvested, exercised or outstanding in the Optionee’s favor, and that the
Company and

9



--------------------------------------------------------------------------------



 



the Employer will process said data and other data lawfully received from third
parties (“Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
Community legislation. The Optionee also understands that providing the Company
with Personal Data is mandatory for compliance with laws and is necessary for
the performance of the Plan and that the Optionee’s denial to provide Personal
Data would make it impossible for the Company to perform its contractual
obligations and may effect the Optionee’s ability to participate in the Plan.
The Optionee understands that Personal Data will not be publicized, but it may
be accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by BNY Mellon or any other data processor appointed by
the Company. The updated list of processors and of the subjects to which Data
are communicated will remain available upon request from the Employer.
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. The Optionee understands that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. The Optionee further
understands that the Company and its subsidiaries will transfer Personal Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Optionee’s participation in the Plan, and
that the Company and its subsidiaries may each further transfer Personal Data to
third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to BNY
Mellon or other third party with whom you may elect to deposit any shares of
Common Stock acquired under the Plan or any proceeds from the sale of such
Common Stock. Such recipients may receive, possess, use, retain and transfer
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan. The
Optionee understands that these recipients may be acting as controllers,
processors or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in or outside the European
Economic Area, such as in the United States or elsewhere, in countries that do
not provide an adequate level of data protection as intended under Italian
privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including the communication and transfer of Personal
Data abroad, including outside of the European Economic Area, as specified
herein and pursuant to applicable laws and regulations, does not require the
Optionee’s consent thereto as the processing is necessary to the performance of
law and contractual obligations related to implementation, administration and
management of the Plan. The Optionee understands that, pursuant to section 7 of
the Legislative Decree no. 196/2003, the Optionee has the right at any moment
to, including, but not limited to, obtain confirmation that Personal Data exists
or not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Optionee should contact the
Employer. Furthermore, the Optionee is aware that Personal Data will not be used
for direct marketing purposes. In addition, Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Optionee’s human resources department.
Japan
There are no country-specific provisions.

10



--------------------------------------------------------------------------------



 



Korea
There are no country-specific provisions.
Malaysia
Insider Trading Notification. The Optionee should be aware of the Malaysian
insider-trading rules, which may impact his or her acquisition or disposal of
Common Stock or Options under the Plan. Under the Malaysian insider-trading
rules, the Optionee is prohibited from acquiring or selling Common Stock or
rights to Common Stock (e.g., an Option) when in possession of information which
is not generally available and which he/she knows or should know will have a
material effect on the price of Common Stock once such information is generally
available.
Director Notification Obligation. If the Optionee is a director of the Company’s
Malaysian subsidiary, he/she is subject to certain notification requirements
under the Malaysian Companies Act. Among these requirements is an obligation to
notify the Malaysian subsidiary in writing when he/she receives or dispose of an
interest (e.g., an Option or Common Stock) in the Company or any related
company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
Mexico
Acknowledgement of the Agreement. By accepting the Option, the Optionee
acknowledges that he or she has received a copy of the Plan and the agreement,
including this Addendum, which he or she has reviewed. The Optionee further
acknowledges that he or she accepts all the provisions of the Plan and the
agreement, including this Addendum. The Optionee also acknowledges that he or
she has read and specifically and expressly approves the terms and conditions
set forth in the “Nature of Award” section of the agreement, which clearly
provide as follows:

(1)   The Optionee’s participation in the Plan does not constitute an acquired
right;   (2)   The Plan and the Optionee’s participation in it are offered by
the Company on a wholly discretionary basis;   (3)   The Optionee’s
participation in the Plan is voluntary; and

(4)   The Company and its subsidiaries are not responsible for any decrease in
the value of any shares of Common Stock acquired at exercise of the Option.

Labor Law Acknowledgement and Policy Statement. By accepting the Option, the
Optionee acknowledges that Zimmer Holdings, Inc., with registered offices at 345
East Main Street, Warsaw, Indiana, 46580, United States of America, is solely
responsible for the administration of the Plan. The Optionee further
acknowledges that his or her participation in the Plan, the grant of Options and
any acquisition of shares of Common Stock under the Plan do not constitute an
employment relationship between the Optionee and Zimmer Holdings, Inc. because
the Optionee is participating in the Plan on a wholly commercial basis and his
or her sole employer is Representaciones Zimmer Inc., S. de R.L. de C.V.
(“Zimmer-Mexico”). Based on the foregoing, the Optionee expressly acknowledges
that the Plan and the benefits that he or she may derive from participation in
the Plan do not establish any rights between the Optionee and his or her
Employer, Zimmer-Mexico, and do not form part of the employment conditions
and/or benefits provided by Zimmer-Mexico, and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of the Optionee’s employment. The Optionee further understands that
his or her participation in the Plan is the result of a unilateral and
discretionary decision of Zimmer Holdings, Inc., therefore, Zimmer Holdings,
Inc. reserves the absolute right to amend and/or discontinue the Optionee’s
participation in the Plan at any time, without any liability to the Optionee.

11



--------------------------------------------------------------------------------



 



Finally, the Optionee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Zimmer Holdings, Inc. for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to Zimmer Holdings, Inc., its subsidiaries, affiliates, branches,
representation offices, shareholders, officers, agents and legal
representatives, with respect to any claim that may arise.
Spanish Translation
Reconocimiento del Contrato. Al aceptar la Opción, la Persona a Quien se Hace el
Otorgamiento
reconoce que ha recibido una copia del Plan y del contrato, incluyendo este
Apéndice, mismos que ha revisado. La Persona a Quien se Hace el Otorgamiento
reconoce, además, que acepta todas las disposiciones del Plan, y del contrato,
incluyendo este Apéndice. La Persona a Quien se Hace el Otorgamiento también
reconoce que ha leído y aprueba de forma expresa los términos y condiciones
establecidos en la sección del contrato intitulada “Naturaleza del
Otorgamiento”, que claramente dispone lo siguiente:

(1)   La participación de la Persona a Quien se Hace el Otorgamiento en el Plan
no constituye un derecho adquirido;

(2)   El Plan y la participación de la Persona a Quien se Hace el Otorgamiento
en el Plan son ofrecidos por la Compañía de forma totalmente discrecional;

(3) La participación de la Persona a Quien se Hace el Otorgamiento en el Plan es
voluntaria; y
(4) La Compañía y sus subsidiarias no son responsables por cualquier disminución
en el valor de las Acciones adquiridas al momento de tener derecho conforme a la
Opción.
Reconocimiento de Ley Laboral y Declaración de la Política. Al aceptar el
Otorgamiento de la Opciónes, la Persona a Quien se Hace el Otorgamiento reconoce
que Zimmer Holdings, Inc., con oficinas registradas en 345 East Main Street,
Warsaw, Indiana, 46580, Estados Unidos de América, es únicamente responsable de
la administración del Plan. La Persona a Quien se Hace el Otorgamiento además
reconoce que su participación en el Plan, la concesión de Opciónes y cualquier
adquisición de acciones de conformidad con el Plan no constituyen una relación
de trabajo entre la Persona a Quien se Hace el Otorgamiento y Zimmer Holdings,,
Inc., ya que la Persona a Quien se Hace el Otorgamiento está participando en el
Plan sobre una base totalmente comercial y su único patrón es Representaciones
Zimmer Inc., S. de R.L. de C.V. (“Zimmer-México”). Derivado de lo anterior, la
Persona a Quien se Hace el Otorgamiento expresamente reconoce que el Plan y los
beneficios que pueden derivarle de la participación en el Plan no establecen
ningún derecho entre la Persona a Quien se Hace el Otorgamiento y su Patrón,
Zimmer-México, y no forman parte de las condiciones de trabajo y/o prestaciones
otorgadas por Zimmer-México, y cualquier modificación al Plan o su terminación
no constituirá un cambio o perjuicio de los términos y condiciones de trabajo de
la Persona a Quien se Hace el Otorgamiento. La Persona a Quien se Hace el
Otorgamiento además entiende que su participación en el Plan es resultado de una
decisión unilateral y discrecional de Zimmer Holdings. Inc., por lo tanto Zimmer
Holdings, Inc. se reserva el derecho absoluto de modificar el Plan y/o
discontinuar la participación de la Persona a Quien se Hace el Otorgamiento en
el Plan en cualquier momento, sin responsabilidad alguna para con la Persona a
Quien se Hace el Otorgamiento.
Finalmente, La Persona a Quien se Hace el Otorgamiento declara que no se reserva
acción o derecho alguno para presentar una reclamación o demanda en contra de
Zimmer Holdings., Inc. por cualquier compensación o daño o perjuicio en relación
con cualquier disposición del Plan o los beneficios derivados del Plan y, por lo
tanto, otorga un amplio y total finiquito a Zimmer Holdings, Inc., sus
subsidiarias, afiliadas, sucursales, oficinas de representación, accionistas,
directores, funcionarios, agentes y representantes con respecto a cualquier
reclamación o demanda que pudiera surgir.

12



--------------------------------------------------------------------------------



 



Netherlands
Insider-Trading Notification. The Optionee should be aware of the Dutch
insider-trading rules, which may impact the sale of Common Stock acquired at
exercise of the Option. In particular, the Optionee may be prohibited from
effectuating certain transactions involving Common Stock if he/she has inside
information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee in the Netherlands who has
inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working in the Netherlands may have inside information and, thus, would be
prohibited from effectuating a transaction in securities in the Netherlands at a
time when they have such inside information.
By accepting the Option and the underlying shares of Common Stock, the Optionee
acknowledges having read and understood the notification above and acknowledge
that it is the Optionee’s responsibility to comply with the Dutch insider
trading rules, as discussed herein.
If the Optionee is uncertain whether the insider-trading rules apply to him or
her, he/she should consult his or her personal legal advisor.
New Zealand
Securities Law Information. This Option is granted in reliance upon the
exemptions available under the Securities Act (Overseas Employee Share Purchase
Schemes) Exemption Notice 2002. Accordingly, the Optionee is hereby notified
that the following documents are available for his/her review on the Company
intranet site or are available upon request to his/her local human resources
representative: (1) a description of the Plan and its Terms and Conditions, and
(2) the most recent annual report and quarterly reports of the Company.
In addition, the Form S-8 registration statement filed with the Securities and
Exchange Commission under the Securities Act 1933 of the United States (together
with the documents incorporated by reference) is available upon oral or written
request, or online at http://investor.zimmer.com/edgar.cfm. Please direct any
requests to the Optionee’s local human resources representative. The documents
incorporated by reference in the Form S-8 registration statement currently
include the Plan. The Optionee also may make a separate request (unrelated to
the Form S-8) for a copy of the Plan at any time.
The documents incorporated by reference into the Form S-8 are updated
periodically. At the time of the Optionee’s request, the Company will provide
him/her with the most recent documents incorporated by reference into the Form
S-8.
Portugal
Language Consent. The Optionee hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepted
and agreed with the terms and conditions established in the Plan and the
agreement.
Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.

13



--------------------------------------------------------------------------------



 



Puerto Rico
There are no country-specific provisions.
Singapore
Securities Law Information. This Option grant is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Chap. 289) (“SFA”) for
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Optionee should note that the Option is
subject to section 257 of the SFA and the Optionee will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the
Option in Singapore, unless such sale or offer in is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).
Director Notification Obligation. If the Optionee is a director, associate
director or shadow director of the Company’s Singapore subsidiary, he/she is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Company’s Singapore
subsidiary in writing when the Optionee receives an interest (e.g., an Option or
Common Stock) in the Company or any subsidiary. In addition, the Optionee must
notify the Company’s Singapore subsidiary when he/she sells shares of Common
Stock or shares of any subsidiary (including when the Optionee sells Common
Stock acquired at exercise of the Option). These notifications must be made
within two days of acquiring or disposing of any interest in the Company or any
subsidiary. In addition, a notification of the Optionee’s interests in the
Company or any subsidiary must be made within two days of becoming a director.
Insider Trading Notification. The Optionee should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of shares or
rights to shares of Common Stock under the Plan. Under the Singapore insider
trading rules, the Optionee is prohibited from selling shares of Common Stock
when he or she is in possession of information which is not generally available
and which he or she know or should know will have a material effect on the price
of Common Stock once such information is generally available.
South Africa
Withholding Taxes. By accepting the Option, the Optionee agrees to notify the
Company and his/her Employer of the amount of any gain realized upon exercise of
the Option. If the Optionee fails to advise the Company and his/her Employer of
the gain realized upon exercise of the Option, the Optionee may be liable for a
fine. The Optionee will be responsible for paying any difference between the
actual tax liability and the amount withheld.
Spain
Nature of Grant. This provision supplements Section 9 of the agreement:
By accepting the Option, the Optionee consents to participation in the Plan and
acknowledges that he/she has received a copy of the Plan.
The Optionee understands that the Company has unilaterally, gratuitously, and in
its sole discretion decided to grant Options under the Plan to individuals who
may be employees of the Company or its subsidiaries throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or any subsidiary, other
than to the extent set forth in the agreement. Consequently, the Optionee
understands that the Option is offered on the assumption and condition that the
Option and any Common Stock acquired under the Plan are not part of any
employment contract (either with the Company or any subsidiary), and shall not
be considered

14



--------------------------------------------------------------------------------



 



a mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever. In addition, the Optionee understands that this
offer would not be made but for the assumptions and conditions referred to
above; thus, the Optionee acknowledges and freely accepts that, should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of or right to the Option shall be null and void.
Further, the vesting of the Options is expressly conditioned on the Optionee’s
continued and active rendering of service such that if the Optionee’s employment
terminates for any reason whatsoever, the Optionee’s Options may cease vesting
immediately, in whole or in part, effective the date of the Optionee’s
termination of employment (unless otherwise specifically provided in Section 5
of the agreement). This will be the case, for example, even if (1) the Optionee
is considered to be unfairly dismissed without good cause; (2) the Optionee is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Optionee terminates service due to a change of work location,
duties or any other employment or contractual condition; (4) the Optionee
terminates service due to the Company’s or any of its subsidiaries’ unilateral
breach of contract; or (5) the Optionee’s employment terminates for any other
reason whatsoever. Consequently, upon termination of the Optionee’s employment
for any of the above reasons, the Optionee may automatically lose any rights to
Options granted to him/her that were unvested or exercised on the date of the
Optionee’s termination of employment, as described in the Plan.
The Optionee acknowledges that he/she has read and specifically accepts the
conditions referred to in Section 7(b)(7) of the Plan and Section 5 of the
agreement.
Securities Law Information. The Option and the Common Stock described in the
agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Sweden
There are no country-specific provisions.
Switzerland
Securities Law Information. The grant is considered a private offering in
Switzerland and is therefore not subject to registration in Switzerland.
Taiwan
There are no country-specific provisions.
Thailand
There are no country-specific provisions.
Turkey
There are no country-specific provisions.

15



--------------------------------------------------------------------------------



 



United Kingdom
Responsibility for Taxes. This provision supplements Section 8 of the agreement:
The Optionee agrees that, if he/she does not pay or the Employer or the Company
does not withhold from him or her the full amount of Tax-Related Items that
he/she owes at exercise of the Option, or the release or assignment of the
Option for consideration, or the receipt of any other benefit in connection with
the Option (the “Taxable Event”) within 90 days after the Taxable Event, or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by the Optionee to the Employer, effective 90 days
after the Taxable Event. The Optionee agrees that the loan will bear interest at
Her Majesty’s Revenue & Customs’ (“HMRC”) official rate and will be immediately
due and repayable by the Optionee, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to the Optionee by the Employer, by withholding in shares of
Common Stock issued upon exercise of the Option or from the cash proceeds from
the sale of Common Stock or by demanding cash or a cheque from the Optionee. The
Optionee also authorizes the Company to delay the issuance of any shares of
Common Stock unless and until the loan is repaid in full.
Notwithstanding the foregoing, if the Optionee is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Optionee is an officer or
executive director and income tax that is due is not collected from or paid by
the Optionee within 90 days of the Taxable Event, the amount of any uncollected
income tax may constitute a benefit to the Optionee on which additional income
tax and national insurance contributions may be payable. The Optionee will be
responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to the HMRC under the
self-assessment regime. The Optionee acknowledges that the Company or the
Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
Section 8 of the agreement.

16